
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8


EMPLOYMENT AGREEMENT

        Agreement, made this 15th day of September, 2003, between Crown Media
Holdings, Inc., a Delaware corporation with offices at 12700 Ventura Boulevard,
Los Angeles, California 91604 or its permitted assigns ("Employer") and Paul
FitzPatrick, 55 Hillside Road Greenwich, CT 06830-4834 ("Employee").

WITNESSETH:

        WHEREAS, Employee is currently employed under an existing employment
agreement with Employer's subsidiary, Crown Media United States, LLC, dated
September 19, 2000, which agreement expires on September 24, 2003; and

        WHEREAS, Employer desires to continue to retain the services of Employee
and Employee desires to continue to be employed by Employer, following
expiration of the existing agreement, upon the terms and conditions set forth
herein:

        NOW, THEREFORE, in consideration of the covenants herein contained, the
parties hereto agree as follows:

        1.    Employment and Duties.    

        (a)   Employer hereby employs Employee and Employee hereby agrees to
serve during the Term (as defined below) as Executive Vice President and Chief
Operating Officer of Employer, reporting directly to the President and Chief
Executive Officer of Employer. Employee agrees to perform such services, as
requested by Employer, as are consistent with Employee's position. Employee
shall use Employee's best efforts to promote the interests of Employer and shall
devote Employee's full business time, energy and skill exclusively to the
business and affairs of Employer during the Term.

        (b)   During the course of Employee's employment hereunder, Employer may
create or utilize subsidiary companies for the production and distribution of
programming or to conduct the other activities and businesses of Employer.
Employer shall have the right, without additional compensation to Employee, to
loan or make Employee available to any subsidiary of Employer or company in
common ownership with Employer to perform services for any programming, property
or project owned or controlled by Employer or any such entity, provided that
Employee's services for any such entity shall be consistent with Employee's
duties hereunder. Employee further agrees that all the terms of this Employment
Agreement shall be applicable to Employee's services for each such entity.

        2.    Term of Employment.    The new term of Employee's employment
("Term") with Employer shall commence on September 25, 2003 (the "Effective
Date") and shall end on September 24, 2006, unless terminated earlier as is
provided in Paragraph 8 of this Agreement or extended by mutual agreement of the
parties.

        3.    Compensation.    

        (a)    Salary.    As compensation for Employee's services hereunder,
Employer shall pay to Employee a salary at the rate of $590,000 per year during
the first year of the Term. Commencing on September 25, 2004 and annually
thereafter during the Term, Employee's salary shall be increased over the salary
in effect during the prior twelve month period by the greater of (i) five per
cent (5%) or (ii) the increase, if any, of the Consumer Price Index calculated
by the Department of Labor for the region including the greater New York City
metropolitan area (the

1

--------------------------------------------------------------------------------

"CPI") as of January 1 of the relevant year as compared to the CPI as of the
January 1 of the prior year. Such salary shall be paid biweekly, in arrears.

        (b)    Bonuses.    Following the end of each calendar year during the
Term, Employee will be paid a bonus in an amount based on achievement of the
financial goals set out in Schedule A attached hereto. Such bonus will be paid
to Employee on the date following the applicable calendar year which Employer
designates for payment of bonuses to its employees in general.

        (c)    Withholding.    All payments of salary shall be made in
appropriate installments to conform with the regular payroll dates for salaried
personnel of Employer. Employer shall be entitled to deduct from each payment of
compensation to Employee such items as federal, state and local income taxes,
FICA, unemployment insurance and disability contributions, and such other
deductions as may be required by law.

        (d)    Expenses.    During the Term, Employer shall pay or reimburse
Employee on an accountable basis for all reasonable and necessary out-of-pocket
expenses for entertainment, travel, meals, hotel accommodations and other
expenditures incurred by Employee in connection with Employee's services to
Employer in accordance with Employer's expense account policies. When Employee
is required by Employer to travel by air for business reasons, Company shall
provide business class air accommodations, or if business class is not available
within the United States, then first class.

        (e)    Fringe Benefits.    During the Term, Employee shall be entitled
to receive group medical, dental, life and disability insurance as per Employer
policy, and any other fringe benefits, on terms that are or may become available
generally to comparable employees of Employer. Employee shall also be entitled
to five weeks' paid vacation for each year of the Term in accordance with
Employer's vacation policy.

        4.    Place of Employment.    During the Term, Employee shall be
required to perform Employee's duties at the principal office of Employer in New
York City, or at such other principal location in the New York City metropolitan
area as Employer may designate from time to time, and Employee shall undertake
all travel required by Employer in connection with the performance of Employee's
duties hereunder.

        5.    Confidentiality, Intellectual Property; Name and Likeness.    

        (a)   Employee agrees that Employee will not during the Term or
thereafter divulge to anyone (other than Employer and its executives,
representatives and employees who need to know such information or any persons
designated by Employer) any knowledge or information of any type whatsoever
designated or treated as confidential by Employer relating to the business of
Employer or any of its subsidiaries or affiliates, including, without
limitation, all types of trade secrets, business strategies, marketing and
distribution plans as well as concrete proposals, plans, scripts, treatments and
formats described in subparagraph (b) below. Employee further agrees that
Employee will not disclose, publish or make use of any such knowledge or
information of a confidential nature (other than in the performance of
Employee's duties hereunder) without the prior written consent of Employer. This
provision does not apply to information which becomes available publicly without
the fault of Employee or information which Employee discloses in confidence to
Employee's own privileged representatives or is required to disclose in legal
proceedings, provided Employee gives advance notice to the General Counsel of
Employer and an opportunity to Employer to resist such disclosure in legal
proceedings.

        (b)   During the Term, Employee will disclose to Employer all concrete
proposals, plans, scripts, treatments, and formats invented or developed by
Employee during the Term which relate directly or indirectly to the business of
Employer or any of its subsidiaries or affiliates including, without limitation,
any proposals and plans which may be copyrightable, trademarkable, patentable

2

--------------------------------------------------------------------------------




or otherwise exploitable. Employee agrees that all such proposals, plans,
scripts, treatments, and formats are and will be the property of Employer.
Employee further agrees, at Employer's request, to do whatever is necessary or
desirable to secure for the Employer the rights to said proposals, plans,
scripts, treatments, and formats, whether by copyright, trademark, patent or
otherwise and to assign, transfer and convey the rights thereto to Employer at
Employer's expense.

        (c)   Employer shall have the right in perpetuity to use Employee's name
in connection with credits for programming, properties and projects for which
Employee performs any services pursuant to this Agreement.

        6.    Employee's Representations.    Employee represents and warrants
that:

        (a)   Employee has the right to enter into this Agreement and is not
subject to any contract, commitment, agreement, arrangement or restriction of
any kind which would prevent Employee from performing Employee's duties and
obligations hereunder;

        (b)   To the best of Employee's knowledge, Employee is not subject to
any undisclosed medical condition which might have a material effect on
Employee's ability to perform satisfactorily Employee's services hereunder.

        7.    Non-Competition; No Raid.    

        (a)   During the Term, Employee shall not engage directly or indirectly,
whether as an employee, independent contractor, consultant, partner, shareholder
or otherwise, in a business or other endeavor which materially interferes with
any of Employee's duties or obligations hereunder or which is directly
competitive with the business of the Employer or its subsidiaries, including but
not limited to the production, distribution or any other exploitation of
audiovisual television material.

        (b)   Employee further agrees that during the Term and for a period of
one year thereafter, Employee will not employ, or attempt to employ or assist
anyone else to employ, any person who is, at the date of termination of
Employee's employment, working as an officer, policymaker or in high-level
creative development or distribution (including without limitation executive
employees) for or rendering substantially full-time services as such to
Employer.

        8.    Termination.    

        (a)   This Agreement may be terminated and the Term ended on five
(5) business days' written notice for any one of the following reasons (except
(i) in which case termination shall occur on the date of death):

          (i)  The death of Employee;

         (ii)  The physical or mental disability of Employee to such an extent
that Employee is unable to render services to Employer for a period exceeding
thirty (30) consecutive days or sixty (60) days in the aggregate during any
twelve (12) month period of the Term. For purposes of determining the foregoing,
days properly designated by Employee as vacation days shall not be counted;

        (iii)  For "cause," which for purposes of this Agreement shall be
defined as:

        (A)  the use of drugs and/or alcohol which interfere materially with
Employee's performance of Employee's services under this Agreement;

        (B)  Employee's conviction of any act which constitutes a felony under
federal, state or local laws or the law of any foreign country;

3

--------------------------------------------------------------------------------




        (C)  Employee's persistent failure after written notice to perform, or
Employee's persistent refusal to perform after written notice, any of Employee's
duties and responsibilities pursuant to this Agreement; or

        (D)  Employee's dishonesty in financial dealings with or on behalf of
Employer, its subsidiaries, affiliates and parent corporation or in connection
with performance of Employee's duties hereunder.

        (b)   Employer shall also have the right to terminate Employee at any
time prior to the expiration of the Term, in addition to pursuant to
Paragraph 8(a) above, by providing Employee with written notice. In the event of
a termination pursuant to this Paragraph 8(b), Employer shall pay to the
Employee the remaining amounts described in Paragraph 3(a) above for the balance
of the Term at such time or times such payments would otherwise be due;
provided, however, that Employee shall have a duty to mitigate damages by
pursuing reasonably comparable alternative employment. Employer acknowledges
that Employee's previous employment agreement with Employer contained a
provision guaranteeing payment of at least one year's salary if the agreement
was terminated "without cause" at any time during the Term. Although Employer
does not currently have that obligation under this new Agreement, Employer
agrees that if any other senior executive of Employer or its subsidiaries is
guaranteed payment of salary in the event of a "termination without cause" for a
period longer than the unexpired term of their employment agreement, the period
during which Employee is entitled to continued Paragraph 3(a) payments pursuant
to this subparagraph will be similarly extended. If Employee is employed in any
capacity following termination pursuant to this Paragraph 8(b), any sums earned
by Employee pursuant to such subsequent employment during the balance of the
time that constituted the Term hereunder, shall be offset against any remaining
obligation Employer may have to Employee hereunder. Without limiting the
foregoing, Employer shall not be liable for any consequential or punitive
damages claimed as a result of any such termination. Employer shall have no
further obligations to Employee hereunder. If Employer terminates Employee under
this Paragraph 8(b), Paragraph 7(a) shall not apply from the date of
termination.

        (c)   In the event that Employer terminates this Agreement due to any of
the reasons set forth in Paragraphs 8(a)(i), 8(a)(ii) or 8(a)(iii)(A-D) above,
Employee shall be paid Employee's salary through the later of the expiration of
the five (5) business days period referred to in Paragraph 8(a) or the end of
the month in which the termination event occurs, after which Employer's
obligation to pay salary to Employee shall terminate. After making the payments
provided for in this sub-paragraph (c), Employer shall have no further
obligations to Employee pursuant to this Agreement.

        (d)   Upon termination of this Agreement, Employee shall promptly return
all of Employer's property to Employer.

        (e)   Upon termination of Employee's employment for any reason, Employee
shall tender Employee's resignation from the Board of Directors of any of
Employer's subsidiaries or affiliates on which Employee is serving, and Employer
shall accept such resignation forthwith.

        9.    Arbitration/Specific Performance/Choice of Law.    

        (a)    Arbitration.    Any dispute between the Employee and Employer
involving any provision of this Agreement other than Paragraph 5(a) and 7 or
Employer's exclusive rights to Employee's services, shall be resolved by
arbitration under the rules of the American Arbitration Association and in
accordance with applicable law, subject to the provisions of this paragraph.
Such arbitration shall be conducted in New York, before a panel of three neutral
arbitrators, experienced in the broadcast and entertainment business. Employer
shall pay the expenses of the arbitration, other than Employee's legal fees and
expenses which shall be paid for by Employee, except as otherwise

4

--------------------------------------------------------------------------------

provided by law. The arbitrators shall provide a reasoned opinion supporting
their conclusion, including detailed findings of fact and conclusions of law.
Such findings of fact shall be final and binding on the parties, but such
conclusions of law shall be subject to appeal in any court of competent
jurisdiction.

        (b)    Specific Performance.    Employer shall be entitled, if it so
elects, to institute and prosecute proceedings in any court of competent
jurisdiction, either in law or in equity, to obtain damages for any breach of
Paragraphs 5(a) or 7 of this Agreement, and to seek to enforce the specific
performance thereof by Employee, and/or to seek to enjoin Employee from
performing services for any other person, firm or corporation.

        (c)    Applicable Law.    The parties further stipulate that the law of
the State of New York shall apply to any dispute of action regarding this
Agreement.

        10.    Assignment.    This Agreement is a personal contract and, except
as specifically set forth herein, the rights, interests and obligations of
Employee herein may not be sold, transferred, assigned, pledged or hypothecated,
although Employee may assign or use as security payments due hereunder from
Employer. The rights and obligations of Employer hereunder shall bind in their
entirety the successors and assigns of Employer, although Employer shall remain
fully liable hereunder. As used in this Agreement, the term "successor" shall
include any person, firm, corporation or other business entity which at the
time, whether by merger, purchase or otherwise, acquires all or substantially
all of the assets or business of Employer.

        11.    Amendment; Captions.    This Agreement contains the entire
agreement between the parties. It may not be changed orally, but only by
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought. Paragraph headings are for
convenience of reference only and shall not be considered a part of this
Agreement. If any clause in this Agreement is found to be unenforceable, illegal
or contrary to public policy, the parties agree that this Agreement shall remain
in full force and effect except for such clause.

        12.    Prior Agreements.    This Agreement supersedes and terminates all
prior agreements between the parties relating to the subject matter herein
addressed, and sets out the full agreement between the parties concerning its
subject matter. In particular, Employee's existing employment agreement of
September 19, 2000 with Crown Media United States, LLC shall expire on
September 24, 2003 and shall have no further force or effect. That agreement
shall be deemed fully replaced by this Agreement, effective September 25, 2003.

        13.    Notices.    Any notices or other communications required or
permitted hereunder shall be in writing and shall be deemed effective when
delivered in person or if mailed, by registered or certified mail, return
receipt requested, in which case the notice shall be deemed effective on the
date of deposit in the mails, postage prepaid, addressed to Employee at the
address for Employee appearing in Employer's records and, in the case of
Employer, addressed to its Chief Executive Officer at the address first written
above, with a copy to the General Counsel, Crown Media Holdings, Inc., 6430
South Fiddlers Green Circle, Greenwood Village, CO 80111. Either party may
change the address to which notices are to be addressed by notice in writing
given to the other in accordance with the terms hereof.

        14.    Periods of Time.    Whenever in this Agreement there is a period
of time specified for the giving of notices or the taking of action, the period
shall be calculated excluding the day on which the giver sends notice and
excluding the day on which action to be taken is actually taken.

        15.    Counterparts.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute one instrument.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement as of the day and year first
above written.

    CROWN MEDIA HOLDINGS, INC.
 
 
By
 
/s/  DAVID J. EVANS      

--------------------------------------------------------------------------------

David J. Evans
 
 
Title
 
PRESIDENT CEO

--------------------------------------------------------------------------------


 
 
EMPLOYEE
 
 
/s/  PAUL FITZPATRICK      

--------------------------------------------------------------------------------

Paul FitzPatrick

6

--------------------------------------------------------------------------------

Schedule A—Bonus

        Employee's bonus will be divided into two categories—a discretionary
bonus and a performance based bonus. The benchmark for the total bonus amount
will be 20% of Employee's then-current salary, as set out in Paragraph 3(a) if
the Agreement.

        30% of the bonus will be discretionary, i.e., whether this portion of
the bonus is awarded and the amount of the bonus will be in the sole discretion
of Employer and the Compensation Committee of the Board of Directors of Crown
Media Holdings, Inc. The maximum amount payable under this discretionary portion
of the bonus would be 6% of current salary.

        The remaining 70% of the bonus will be awarded based on Crown Media
Holdings, Inc. achievement of "Revenue" and "EBITDA" "Targets" for the year for
which the bonus is paid—each will account for half of this portion of the bonus.
The benchmark for each of the Revenue and EBITDA portions is 7% of salary,
although a greater amount may be paid if Revenue and/or EBITDA Targets are
exceeded. The formula for payment of this bonus based on percentage achievement
of Revenue and EBITDA Targets is as follows:

Percentage of Revenue or EBITDA Target Achieved


--------------------------------------------------------------------------------

  Percentage of Salary Payable as Bonus

--------------------------------------------------------------------------------

  Below 85%   No bonus   85% or more but less than 90%   5.6 % 90% or more, but
less than 95%   6.3 % 95% or more, but less than 98%   6.65 % 98% or more, but
less than 102%   7 % 102% or more, but less than 105%   7.77 % 105% or more, but
less than 110%   8.4 % 110% or more   10.5 %

        By way of example, if 110% of the Revenue Target is achieved for the
year and only 90% of the EBITDA Target is achieved, the total performance based
portion of the bonus would equal 16.8% of salary (i.e. 10.5% for exceeding the
Revenue Target and 6.3% for substantial achievement of the EBITDA Target.)

        "Revenue" for this purpose will be the sum of gross subscriber revenues
and gross advertising sales revenues (less agency commissions) which are
realized for accounting purposes by Employer in each fiscal year. "EBITDA" will
have the meaning designated by Employer's outside auditors, consistent with
GAAP. The "targets" for each will be those designated in the Employer's
financial "Plan" for each fiscal year, as determined by the CEO of Crown Media
Holdings, Inc. and Board of Directors of Crown Media Holdings, Inc. Bonus
payments shall be made on the dates designated by Employer for payment of
bonuses to Crown employees in general.

7

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.8

